Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	Applicant, at page 9 of the Response, states that the proposed cancellation of “variable impedance connection layer” and “connection layer” (new element 120) from the specification and claims, overcomes the 112 rejections, but that new Figure 6 is now acceptable because the examiner did not object to it. However, Figure 6 Now contains an unidentified layer between the capping electrode layer 119 and the heating conductor layer 102, said unidentified layer lacking any explanatory discussion in the specification. Hence if the amendments of 7/7/22 were entered, a full action on the merits would include an objection to Figure 6.
	Applicant refers to a previous argument that Strehlow (cited by Exr) discloses only a capping electrode bound by an adhesive to the resistive heater layer. This however treats the cited references in isolation, while the rejection the rejection relies on a combination of prior art documents. Gerhardinger teaches thermal spraying of analogous heating conductive layer, plainly applicable to a cappi.ng layer.
	Applicant has otherwise not addressed the problem of a capping layer deposited directly on a resistive heating layer, discussed at length in the Office action of 8/25/21.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        /Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        89/22